DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Response to Amendment
Applicant’s amendment of 01/12/2022 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Fred Grasso on 06/30/2022.

The application has been amended as follows: 

Claim 1 is amended as follows:

A photovoltaic (PV) system comprising:
a plurality of PV laminates each comprising:
a PV cell circuit including a plurality of PV cells connected in series between a negative cell terminal lead and a positive cell terminal lead;
a return ribbon between a negative homerun terminal and a positive homerun terminal;
wherein each of the PV laminates of the plurality of PV laminates comprises a first peripheral side and a second peripheral side, the first peripheral side touching the second peripheral side,
wherein each of the PV laminates in the plurality of PV laminates are arranged in an array such that adjacent PV laminates are overlapped to connect positive and negative homerun terminals of at least one of a PV laminate of the plurality of PV laminates with a positive and negative homerun terminal of an adjacent PV laminate, and
a turn box positioned and configured to close an open circuit of the array, the turn box  positioned to  electrically connect a positive homerun terminal of a first PV laminate of the plurality of PV laminates and a negative homerun terminal of a second PV laminate of the plurality of PV laminates, adjacent the first PV laminate, and one of a positive or negative terminal lead of a third PV laminate of the plurality of PV laminates.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Wattman, et al., US-20090242015-A1, in view of Meyers, US-20130146125-A1, is the closest prior art (see previous office action).
Wattman teaches photovoltaic (PV) system (see, e.g., Fig. 9, which appears to have a plurality of roofing elements of Fig. 5, and corresponding description in instant specification @ ¶62 and ¶¶51-55) comprising:
a plurality of PV laminates (PV roofing elements) each comprising:
a PV cell circuit including a plurality of PV cells connected in series between a negative cell terminal lead and a positive cell terminal lead (see Fig. 5; one of 512 and 514 is necessarily positive and one is necessarily negative);
a return ribbon between a negative homerun terminal and a positive homerun terminal (return electrical path 526 between 522 and 524; one of 524 and 522 is necessarily positive and one is necessarily negative, and this depends on polarity of 512 and 514);
wherein each of the PV laminates of the plurality of PV laminates comprises a first peripheral side and a second peripheral side, the first peripheral side touching the second peripheral side (any adjacent sides appear to meet these limitations);
wherein each of the PV laminates in the plurality of PV laminates are arranged in an array such that adjacent PV laminates are overlapped to connect positive and negative cell leads and positive and negative homerun leads of adjacent PV laminates (see Fig. 5; extension of male and female connectors means at least a portion of plurality of laminates, i.e. male/female portions, are overlapped).
Whatman does not teach a turn block positioned and configured to close an open circuit of the array, the turn block positioned to span a peripheral side of three or more PV laminates of the plurality.
Meyers teaches that a photovoltaic panel may have additional outputs, so that a jumper can connect three PV laminate subpanels together in the desired balance of series and parallel (see 240 @ Fig. 12A, as well as Fig. 12E; in the connected state, contact point 1241b is connected to contact point 1243d, contact point 1242b is connected to contact point 1245d, contact point 1244b is connected to contact point 12445e, and contact point 1246b is connected to contact point 1243e; jumpers may be integrated into a single mechanical component in another embodiment; see ¶111, in which jumpers 1204a and 1204b may be integrated).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have additional outputs, and jumpers, so that the at least one of the jumper connectors comprises a turn block, the turn block positioned and configured to close an open circuit of the array, the turn block positioned to span a peripheral side of three or more PV laminates of the plurality, in order to connect multiple PV laminate subpanels together in the desired balance of series and parallel.

However, Wattman as modified by Meyers does not disclose that “the turn box  positioned to  electrically connect a positive homerun terminal of a first PV laminate of the plurality of PV laminates and a negative homerun terminal of a second PV laminate of the plurality of PV laminates, adjacent the first PV laminate, and one of a positive or negative terminal lead of a third PV laminate of the plurality of PV laminates” as required by the amended claims 1, 8 and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721